United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 31, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-40799
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SHARON JANE BOYETT,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:04-CR-115-2
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Sharon

Jane Boyett has moved for leave to withdraw from representation

and has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967).   Boyett has filed several responses.      Our

independent review of the record, counsel’s brief, and Boyett’s

responses shows that there are no nonfrivolous issues for appeal.

Although Boyett argues in one of her responses that her counsel

was ineffective for various reasons, the record is insufficiently

developed to allow consideration of these claims on direct

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40799
                                 -2-

appeal.   See United States v. Higdon, 832 F.2d 312, 313-14 (5th

Cir. 1987).

     Accordingly, the motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and this

appeal is DISMISSED.    All other outstanding motions are DENIED.

See 5TH CIR. R. 42.2.